Citation Nr: 1228837	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-41 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from November 1972 to November 1975.
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.   In that rating decision, the RO implicitly reopened a claim for service connection for hepatitis and denied the claim upon the merits. 

The appellant was scheduled for a Travel Board hearing in April 2007.  However, he failed to report for that hearing and he did not submit a request to reschedule the hearing.  Under these circumstances, the Board considers the request for a Travel Board hearing to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(e).  

In October 2008, the Board reopened and remanded the claim for further development.  It was subsequently remanded again in May 2010 and in July 2011 and is now ready for review by the Board. 


FINDINGS OF FACT

1. The Veteran received several tattoos prior to and subsequent to his period of service.

2. The Veteran reported, and service treatment records reveal, evidence of intravenous (IV) drug usage during service.

3. The Veteran was treated for infectious hepatitis and jaundice in service which resolved without residuals. 

4. There is no competent evidence to indicate the Veteran has been diagnosed with infectious hepatitis (hepatitis A or B) at any point during the appeal period.

5. Hepatitis C was not clinically evident during the appellant's active service, and the preponderance of the evidence indicates that current hepatitis C is not etiologically related to his active line of duty service or any incident therein. 


CONCLUSIONS OF LAW

The criteria for an award of service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, dated in September 2004 and March 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection for hepatitis; namely, evidence of an injury or disease or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  He was asked to identify his risk factors for hepatitis C.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The March 2006 notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

Subsequent to the October 2008 remand, the Board determined that additional notice was required as to the reopened claim for service connection for hepatitis. The RO sent an additional notice letter dated in November 2008.  As for the content of the VCAA notices, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that VCAA notice was provided after the initial adjudication, the timing was defective, but the timing defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated as evidenced by the supplemental statement of the case in December 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 
 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, to include Nurnberg, Germany, US Army Hospital records, VA records, and private medical records.  

The RO duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  The RO obtained VA medical opinions concerning the existence and etiology of the Veteran's hepatitis.  The October 2009 VA examination was based upon examination of the Veteran and a review of his claims file, including his service treatment records.  In addition, the VA examiner provided a rationale for the opinion provided.  Likewise in October 2011, the VA examiner reviewed the expanded service medical records including the Nurnberg, Germany, US Army Hospital records and offered his medical opinion providing a detailed rationale for the opinion provided.

Accordingly, the Board concludes that the VA examination and opinions obtained in this case are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As noted above, the instant claim has been remanded twice to further assist the Veteran in the development of his claim.  Subsequently, there has been substantial compliance with the Board's previous remands, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for hepatitis as directly related to his period of active service.  Specifically, he contends that he was exposed to and treated for infectious hepatitis in service, which has caused his current disability.  

Background

Service treatment records reveal the Veteran was treated at the US Army Nurnberg Germany Hospital from June to July 1975.  Records reveal that he was admitted after a routine drug test revealed positive urinary bile.  At the time, he acknowledged intravenous (IV) drug use prior to May 1975 and noted dark urine for approximately two weeks and jaundice for 2 or 3 days prior to hospitalization.  Examination revealed the Veteran was deeply jaundiced but in no acute distress.  The diagnoses were hepatitis b, Haa (hepatitis associated antigen) negative by counter-electrophoresis; and, a history of illicit drug abuse in the last 8 months.

There is no evidence of residuals or recurrent treatment during service.  At the time of the Veteran's separation from active service, a clinical evaluation was found to be normal.  See September 1975 Report of Medical Examination.

Post-service records include a September 1976 VAMC record which revealed that the Veteran was admitted for severe depression.  He was noted to be abusing alcohol.  November 1977 VAMC treatment records noted treatment for recurrent jaundice secondary to infection with hepatitis B.  The examiner noted the previous admission during service in 1975.  The Veteran reported that there had been 7 to 8 cases in his barracks building at that time.  They had been tested and confirmed to have jaundice which the Veteran noted was, "not secondary to drug use."  At this time, he denied the use of IV drugs, blood transfusion, surgery, broken bones, or lacerations requiring stitches, nor did he eat shellfish.  He reported receiving 2 tattoos by a professional as a child before entrance to service.  He had received no additional tattoo since, including during his period of service.  He never had mono and had no hepatitis infection since 1975.  He denied drinking in the past 3 months, but previously drank one to two six-packs a day.  Examination revealed no stigmata of chronic alcohol liver disease.

April 2002 laboratory findings revealed significantly elevated hepatitis C viral RNA levels.  A February 2004 letter from Stephen A. Winograd, M.D., revealed a diagnosis of Hepatitis C, and also indicated the Veteran reported having received treatment ten years prior.

April 2005 VAMC records noted a diagnosis of hepatitis C, and a history of acute icteric hepatitis in 1973 with a single recurrence post service.  He reported a history of IV drug use and multiple tattoos prior to and after active service, and a cholecystectomy in 1981.  He had also been a heavy drinker for approximately 30 years.

An October 2009 VA examination report notes that service treatment records contained no evidence of hospitalization for infectious hepatitis.  The available service treatment records at the time were silent as to any jaundice or hepatitis.  The examiner opined that hepatitis C less likely than not began during service or was causally linked to any incident or any finding recorded during service.  Based on the history and review of the service treatment records, the Veteran more likely than not had infectious hepatitis while in service.  Based on the clinical presentation and subsequent documentation that condition resolved after several days.  The VA examiner found that t is more likely than not that he contracted the hepatitis C virus from tattoos which from the history provided; he had prior to service and also post service.  The VA examiner further found that during service the Veteran more likely than suffered infectious or hepatitis A which had complete resolution.  The examiner opined that it was less likely than not the Veteran suffered from hepatitis C in service, since hepatitis C is not symptomatic in the initial stage.  The examiner cited medical literature, noting that "most people infected with the hepatitis C virus (HCV) have no symptoms."  

Subsequent to the Board's May 2010 Remand the Veteran's treatment records from the US Army Hospital Nurnberg were located and obtained.  

In October 2011, a VA clinician reviewed the expanded record, including the recently obtained US Army Hospital Nurnberg records.  The clinician opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  The rationale was that the Veteran was hospitalized in June 1975, in the Nurnberg Germany Army Hospital and diagnosed only with viral hepatitis, A, Australian antibody negative.  If he suffered from hepatitis C at the time, it most likely would present as less symptomatic than hepatitis A, since most of the time hepatitis C is asymptomatic when diagnosed.  The Veteran was diagnosed with hepatitis C in 2004 and claimed being treated 10 years earlier.  The incubation period for hepatitis C is 6 to 7 weeks, therefore it was still 20 years or so after service.  Therefore his hepatitis C is not related to his military service.  In hepatitis C the source is most of the time uncertain to most individuals.  This Veteran has a history of using IV drugs, tattoos, and a cholecystectomy.  His sexual history is not clear, meaning any of the above could be the origin of his infection of his hepatitis C.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.  

A disability must have been incurred or aggravated in line of duty and must not be the result of the veteran's own willful misconduct, or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(a).  Specifically, an injury or disease incurred during service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the claimant's drug abuse, including the use of illegal drugs.  38 C.F.R. §§ 3.1(n), 3.301(d).  Progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

With regard to the Veteran use of IV drugs in service, this action by the Veteran constitutes willful misconduct.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(c)(3).  As a result, disability pension would not be payable for any resulting disabilities.  No compensation is awarded for the Veteran's own misdeeds. 

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of rendering independent medical conclusions, thus, his statements regarding medical causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.
 
However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a question of fact. 
The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.   Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 
 
VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular injury or disease was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (1996).

Service treatment records do not support a finding that the Veteran suffered from hepatitis C, or any chronic residuals of infectious hepatitis, during active service.  As discussed above, the Veteran was treated for infectious hepatitis, which appears to have resolved, and was found to be clinically normal upon evaluation at service separation.  As such, the preponderance of the evidence is against a finding of in-service incurrence of hepatitis C or any chronic residuals of infectious hepatitis.  See 38 C.F.R. § 3.303(a).
 
In this case, there is no question that the Veteran was treated for infectious hepatitis and jaundice in service in June 1975.  There is also no question that, as noted by the records that the Veteran currently is diagnosed with hepatitis C.  However infectious hepatitis A or B have not been shown to be present at this time.  In other words he is not currently diagnosed with infectious hepatitis, A or B.  There are some situations in which lay testimony can provide a basis for the grant of service connection for a disability on a continuity of symptomatology basis, as when there is a relationship between a current disability and the continuity of symptomatology and the relationship is one as to which a lay person's observation is competent. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  This is not such a case.

Also, as there is no competent evidence during service or since service that hepatitis C was noted, that is, observed during service or for nearly 20 years following service separation, the principles of service connection pertaining to chronicity in service and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

As for service connection based on the initial diagnosis after service, hepatitis C was first documented in 2004 and service connection may still be granted after considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). 

The remaining question is whether an event, injury, or disease in service bears a causal relationship to the diagnosis of hepatitis C after service. 

As noted by the September 2011 VA examination report, Hepatitis C is spread primarily by contact with infected blood or blood products.  For example, blood transfusions or unsterilized needles that might be used in applying a tattoo or intravenous drug use.  The evidence does show common risk factors including unsterilized needles that might be used in applying a tattoo or intravenous drug use, and while denying IV drug use the Veteran does alleged the occurrence of the common risk factors for hepatitis C prior to service, including contact with unsterilized needles that might be used in applying tattoos.

Furthermore, hepatitis is not a condition under case law that has been found to be capable of lay observation.  Therefore, the determination as to the presence of hepatitis is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent the Veteran has expressed the opinion that hepatitis C is related to service, the Veteran's opinion is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.
 
As the presence or diagnosis of hepatitis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, hepatitis is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of hepatitis.
 
As for the Veteran describing a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, hepatitis C was not diagnosed before 2004.  And no health-care professional has attributed hepatitis C to an injury, disease, or event in service.  Thus, service connection for hepatitis C as a result of any incident, or injury during active service is denied.

The Board notes that the Veteran continues to base his theory of service connection on the jaundice and infectious hepatitis he was treated for in May 1975 during service.  As previously noted while the Veteran initially claimed that this was as the result of an outbreak of infectious hepatitis in his barracks affecting 7 to 8 other soldiers; the recently obtained US Army Nurnberg Germany Hospital clearly reveal that he was admitted in June 1975 after a routine drug test.  He denied IV drug use since May 1975 but acknowledge IV drug use prior to that date.  Examination revealed the Veteran was deeply jaundiced.  The diagnoses were hepatitis b, Haa; and,  a history of illicit drug abuse in the last 8 months.  

The Board notes that the infectious hepatitis infection during serviced was treated and resolved during service.  While he apparently had a second infection in 1977 post service, this also resolved after treatment with no further episodes.  

The preponderance of the evidence, including two VA examinations, indicate the Veteran's current Hepatitis C appears to be the result of either willful misconduct in service, including the use of IV drugs, or tattoos received prior to or subsequent to the Veteran's active service.

The Board has reviewed the service and post-service record and finds that the Veteran acknowledged using IV drugs when being treated for his jaundice and hepatitis infection during service.  This IV use of illicit drugs was voluntary and willful, and thus is considered willful misconduct.  38 C.F.R. § 3.301(c) (3).  To the extent hepatitis C is etiologically related to the Veteran's in-service IV drug use, service connection on this basis must be denied.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for hepatitis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for hepatitis is denied. 



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


